 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDQualityTransport Inc.andTransportation EmployeesAssociation, a/w District2,MEBA, AFL-CIO.Case 15-CA-4985June 7, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn February 28, 1974, Administrative Law JudgeBenjaminA. Theeman issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,I and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Quality TransportInc.,New Orleans, Louisiana, its officers, agents,successors,and assigns, shall take the action set forthin the said recommended Order.iWe agree with the AdministrativeLaw Judge's finding that Respon-dent'sPresidentMcClure's speech tothe employees, implying that if theUnion won bargaining would be from"scratch," violatedSec. 8(a)(l) of theAct, when considered in the context in which theremark wasmade and inlightof the numerous other unfair labor practicesengaged in by theRespondent.DECISIONSTATEMENT OF THE CASEBENJAMINA. THEEMAN, Administrative Law Judge: Theamended complaint'alleged that Quality Transport, Inc.(Quality orRespondent) from on or about July 26, 1973, 2has engaged and is engaging in unfairlabor practicesaffecting commercewithinthe meaningof Sections8(a)(1)and (3) of the National LaborRelationsAct, as amended,29 U.S.C. Section151,et. seq.(the Act) among other thingsby (a) illegallyinterrogatingitsemployees about theirunion activities;(b) threateningemployees on severaloccasionswith (1) loss of certainjob benefits, including theloss of monthly and yearly bonuses and the furnishing of'uniforms and (2) plant closure and removal from NewOrleans to Dallas if the employees selected the Transporta-tionEmployeesAssociation a/wDistrict2,MEBA,AFL-CIO (the Union) to represent them; (c) illegallycirculating an antiunion petitionamong itsemployees; and(d) terminating the employment of Jose King Jr., BenjaminF.Miles, and Pat Warren and refusing to reinstate thembecause of their union activities. Quality denied thecommissionof the unfair labor practices; and denied thatcertain dispatchers were supervisors within the meaning ofSection 2(11)3 and (13) of the Act. As an affirmativedefenseQuality denied that the Board has jurisdiction ofthe allegations in the complaint .4Pursuant to notice, a hearing in this case was held inNew Orleans, Louisiana, on November 19 and 20. Allparties appeared and were represented by counsel. Theywere given full opportunity to adduce evidence, examineand cross-examine witnesses,and present oral argument.All parties have submitted briefs that have been read andconsidered.Upon the entire record and from my observation of thewitnesses,5 I make the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTQuality is a Louisiana corporation with its principalplace of business in New Orleans, Louisiana, where it isengaged in the bulk transportation of cement and chemicalproducts. During the past year, a representative period, inthe course and conduct of its business, Quality purchasedand received goods valued in excess of $50,000 directlyIThe original complaint was issued October 24,1973, on a charge filedSeptember4, 1973, andan amended charge filedOctober 3, 1973, byTransportation Employees Association, a/w District 2, MEBA, AFL-CIODuring the hearing the complaint was amended to include additionalallegations consisting of an antiunion speech by President McClure inOctober, and the Company's creation and circulation of an antiunionpetitionin November 1973.2All dates hereafter are 1973 unless otherwise indicated3Section 2(11) defines a"supervisor" as.any individualhaving authority,in the interest of theemployer,to hire,transfer,suspend, lay off, recall,promote, discharge,assign,reward,or discipline other employees,or responsible to direct them, orto adjust their grievances, or effectively to recommend such action, if inconnection with the foregoing the exercise of such authority is not of amerely routine or clerical nature,but requires the use of independentjudgment.4This broad denial was made more specific by Respondent when itmovedduring the hearing to dismiss the Section 8(a)(1) allegations allegedin the amended complaint. The motion was denied.That denial is affirmedbelow in section C.5The determination of the facts herein has not been madesimple by thedevious testimony of witnesses.The many conflicts in testimony havenecessitatedmany credibility resolutions set forth hereafter.Inmakingcredibility resolutions documentary evidence and the pertinent testimony ofallwitnesses as well as their demeanors have beenconsidered. Inconsisten-ciesand conflicting evidence were also considered. The absence of astatement of resolution of a conflict in specific testimony or of an analysisof such testimony does not mean that such did not occur SeeBishop andMalco, Inc. d/b/aWalkers,159 NLRB 1159, 1161. To the extent that awitness is credited only in part,it is done upon the evidentiary rule that it isnot uncommon"to believe some and not all"of a witness'testimonyN.L.R.B. v.Universal Camera Corporation,179 F.2d 749, 754 (C.A 2)revised and remanded on other grounds 340 U.S. 474.211NLRB No. 27 QUALITY TRANSPORT INC.199from suppliers outside of Louisiana. Quality's home officeisbased in Texas. Quality operates as an essential link ininterstate transportation that includes Louisiana,Missis-sippi, Alabama, and Florida. During the same representa-tive period, Quality received revenues in excess of $50,000for performing its duties as a common and contract carrieramong these states.It is found, as admitted, that Quality is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE UNIONItisfound,as admitted,that the Unionisa labororganization within the meaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe issues herein are adequately set forth in thestatement of the case above. Two of them: (1) jurisdictionof the Board and (2) supervisory authority of thedispatchers are threshold items and are disposed of first.They are dealt with in sections C and D below.B.Background InformationQuality transports cement via its own trucks or trailertrucks based in the terminal in New Orleans. In mostinstances, the driver started his run at the terminal, droveto a cement plant in New Orleans to pick up his load, andthen delivered the load to the customer. The latter waslocated in Louisiana, or one of the neighboring states.After delivery the driver returned to the terminal.Raymond L. Tapp was the terminal manager. Hereported to Burrell Tate, division manager based in Dallas,Texas, who in turn reported to O. B. McClure, president ofRespondent.Quality operated on a 24 hours a day, 7 days a weekbasis.At the terminal, it generally employed 41 truckdri-vers and 10 mechanics. The mechanics were in the shopand maintenance department. Harold Lee was the shopforeman .6 The truckdrivers 7 were under the control ofthree dispatchers: Ray Bridges, Max DeVille, and HaroldBracey.8Tapp, Lee, and the three dispatchers were salariedemployees. Tapp and Lee worked from 8 a.m. to 5 p.m., 5days a week and received no overtime.9 The dispatchers'work was divided into three shifts per day: morning from5:30 a.m. to 1:30 p.m.; afternoon from 1:30 p.m. to 9:306 Tapp, Tate, McClure, and Lee are admitted supervisors.7The recorddoes not give a name to the truckdriversdepartment. Thatgroup and their function will be referred to hereafter as truckdrivers.8Threshold issue(2)dealswith the supervisory status of theseindividuals.9 Tapp testified that he was always available by telephone or two-wayradio; and that he and Lee sometimes came in Saturday a.m.10The dispatcher working from 1:30 p.m.to 9:30 p.m. came in the nextmorning for the 5:30 a.m. to 1:30 p.m.shift.Then,he was off till 1:30 p.m.of the following day.'ITapptestifiedthat they get paid for overtime "if they work overtime."This doesnot seem to be in agreementwith DeVille who testified thatp.m.;and night from 9:30 p.m. to 5:30 a.m. Thedispatchers alternated shifts 10 but did not work week-ends.11 Selected truck drivers were assigned as substitutedispatchers for the weekend.The shop mechanics were paid on an hourly basis. Theyworked a 48-hour week, getting time and a half after 40hours. The truckdrivers were paid a percentage of the loadhandled.12 In addition, the drivers were paid certain extrason an hourly basis of $2.50 per hour; for delay time whenloading or unloading, or when the truck was broken downor for shop time when they did repair work on or washingof the trucks and trailers.The Company maintained a policy of giving awards andbenefits to the truckdrivers.13Driversget four freeuniforms a year. A new driver was on probation for 90days. After that he was eligible for a bonus of $25 a monthifhe was not late on delivery and kept the inside of histruck clean.14 The driver received a yearly bonus of $150 ifduring the preceding year he was accident free.15 Inaddition, the driver received a safety pin.16 Qualitymaintained group insurance for health and life. The costwas shared equally by Quality and the employees. Qualityalsomaintained an educational fund that gave $1,000 atthe rate of $500 per year to the child of an employee thatwent to college and maintained a C average or better. Freecoffee was available at the plant atall times.The driversreceived 1 week's vacation and $150 the first year; 2 weeks'and $160 a week the second year, and $175 a week thethird year-17Quality maintained a hunting lodge in Texas to whichsafety drivers were invited for 3 days. Each invitee got $20plus expenses. Drivers were selected by lot. Quality alsogave seniority pay to the drivers of 6 percent of theemployee'sgross earningsthe first year. This increasedyearly to a ceiling of 10 percent.Truckdrivers received their assignments on a daily or tripbasis.The dispatcher usually assigned the trip between7:30 p.m. and 9 p.m. by telephoning the driver. Thereexisted a daily order of priority among the drivers. Lowman was determined by a point system. A dollar earnedwas equal to a point. The driver who has made the leastmoney (the low man) the preceding day was entitled to thebest paying load the next morning. During the day, thefirst driver back at the terminal was the first one out. Formissing aday's work a driver was given 20 points, 10 pointsfor missing half a day. 20 points equaled $20 which as Tatetestified "any body can make." He also stated that somedrivers would "rather take 20 points a day and be a littlebit low" the next day in order to "catch a good run out oftown."The dispatcher on duty allocated the points to the driversdispatchers got straight salary every 2weeks andgot no credit for overtime.12Quality chargedthe customerby the 100 pounds. A new driver startedwith 19.95 percentof the charge.The percentincreasedby 1 percent yearlythereafteruntil itreached 22.95 percent.13Not all thebenefits are listed herein.14The bonuswas lost if he waslate, had anaccident,blew a tire, did notshow up for a load, etc.15The bonusincreased with each accident freeyear thereafter.16Prior to August 31, 1973, adriver receiveda watch at the end of ayears service.17Mechanics received vacationpay on a 44-hour week schedule. 200DECISIONSOF NATIONAL LABOR RELATIONS BOARDand made all the assignments.Itwas the dispatcher'sresponsibility to make Tapp aware when a driver missed anassignedrun.The dispatcher did this by putting thedriver's card aside usually in the back of the box where thecards were kept. Tapp then talked to the driver before thedispatcherassignedhim to another run. His card was thenput back in the box. The dispatcher also filled out whatwas known as a "driver's report" relating any incident thathad occurred affecting the driver's performance. Exampleswere lateness in reportingor delivery, accidents, etc.18 Thedispatchers were equal in their ranking, i.e., no dispatcherhad authority over the other. When the dispatcher madethe assignment,he advised the driver of the customer, hisplace of business,reporting time at the terminal, the timehe was to make delivery, and the place where the driverwas to go to pick up his load. The driver was familiar withthe roads in the area, and usually knew how long theassigned trip normally took to the customer and back tothe plant.Managementor supervisory employees of Respondenthave been named above. Hourly employees 19 involved inthis proceeding listed alphabetically are:Michael Danna,interrogatedby DeVille.Benny Jamesabsented without leave,and interrogatedby Tapp. JoseKing Jr., an alleged Section 8(a)(3) dischargee. Benja-minMiles,an alleged Section 8(a)(3) dischargee.Carroll E. Neuman circulator of an antiunion petitiondrafted by Tapp. Gerald Vermeal interrogated by Tateand Tapp. Don Warner interrogated by Tate and Tappand known as one of the main proponents of theUnion. PatWarren,mechanic, an alleged Section8(a)(3) dischargee.C.TheBoard has Jurisdictionof CertainSection8(a)(1) AllegationsIn its answer, at the hearing and again in its brief,Quality erroneously contended that the Board had nojurisdiction in this proceeding of the Section 8(a)(1)allegations.This erroneous contention was based on thefollowing facts:a.On August 10, the Union filed a charge with theBoard,Case 15-CA-4948,alleging thatQuality hadviolated Section 8(a)(1) and(3)of the Act,in that:On or about August 7, 1973, Quality Transport, Inc.did by its officers, agents, and representatives, interferewith,restrain,and coerce its employees in the exerciseof the rights guaranteed in section 7 of the Act and hasused threats of employment condition changes todiscourage membershipin the Union.b.On October 3, with the approval of the RegionalDirector,Region 15, the charge in Case15-CA-4948 waswithdrawn by the Union. Quality was duly notified. Therecord shows nothing further with regard to the charge orany actions taken with regard to it.c.On September 4, the charge was filed herein allegingthat Quality had violated Section 8(a)(1) and (3) of the Actin that:On or about the dates indicated below, the above-named Employer, by its officers,agents,and represent-atives,terminatedtheemploymentofBUDDPEDDICORD,JOSEKING,BENJAMIN MILES and PATWARREN because of their membership and activities inbehalf of the TRANSPORTATION EMPLOYEES ASSOCIATION,a/w DISTRICT 2, MEBA, AFL-CIO, a labor organization,and at all times since such date had refused and doesnow refuse, to employ the above-named employees:Budd Peddicord-August 25, 1973Jose King-August 26, 1973Benjamin Miles-August 28, 1973PatWarren-August 30, 1973d.On October 3, the Union filed an amended chargethat was the same as that of September 4 except that thename of Budd Peddicord was eliminated.e.The charge and the amended charge both containedthe standard clause:By the above and other acts, the above-namedemployer has interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed bySection 7 of the Act.Quality's erroneous contention as set forth in its brief isas follows:Under Section 102.9 of the Board's Rules and Regula-tions, it is provided that a charge may be withdrawnonly with the consent ofthe RegionalDirector, withwhom such charge was filed, or the Trial Examiner orBoard, and that upon such withdrawal a complaintthereon shall be dismissed. The Respondent contendsthat theRegionalDirector, by withdrawing the 8(a)(1)charges in 15-CA-4948, and subsequentlyissued acomplaint on which there is no operative chargeconcerningthe8(h)(1)violations.ChargeNo.15-CA-4985 addresses itself only to alleged 8(a)(3)violations, and the Section 8(a)(1) violation alleged in itwas most derivativeinnature.In support of theRespondent's position,Respondent citesNew YorkShipping Assn.,112 NLRB 1047 (1955),and Harcourt &Co., Inc.,98 NLRB 892.20The complaint in this proceeding stems from theamended charge dated October 3 which contain nospecifically alleged Section 8(a)(1) violations. But thecharge did allege that the named employees were discrimi-natorily discharged. Further, as quoted above, the chargesdo contain the standard clause alleging violation of therights guaranteed by Section 7 of the Act. It is now wellestablished that a general charge filed with the Boardcontaining the standard clause quoted above is considereda valid foundation for particularized Section 8(a)(1)18Tapp admitted that when it wasvery busy,the dispatchers sometimesinapposite.Further,it is noted that unlike the cited cases, the complaint infailed to make out reports.this proceeding was bottomed on a different charge than that filed in Case19They are truckdrivers unless otherwise indicated.15-CA-4948.20 For the reasons stated hereafter,the casescited by Quality are QUALITY TRANSPORT INC.allegations in a complaint issued by the General Counsel.SeeEFCO Corporation,150 NLRB 1505, 1511, fn. 9, andcases cited therein.Quality is apparently contending that the withdrawal ofthe charge in Case 15-CA-4948 had some kind ofresjudicataeffect on the issuanceof the complaint in thisproceeding. Quality does not explicate this theory in anyway. Thecharge inCase 15-CA-4948 was withdrawn withthe approval of the Regional Director pursuant to theauthority vested in the Regional Director acting in behalfof the General Counsel in Section 102.9 of the Board'sRules and Regulations.That Section provides that whereno complaint was issued, the charge could be withdrawn"only with the consent of the regional director with whomsuch charge was filed." 21 The record contains no evidenceto show that in consenting to the withdrawal of the chargein Case 15-CA-4948 the General Counsel investigated theallegations in the charge, made any determination bearingon them, or took any action showing that the merits of thecharges had been considered. These facts might have someweight in view of Section 3(d) of the Act, that gives theGeneral Counsel exclusive control or disposition of thecharge once it is filed and further gives him "finalauthority,on behalf of the Board, in respect to theinvestigation of charges and the issuance of complaintsbefore the Board, ...." In any event, Quality's conten-tion ismuch too broad. The charge in Case 15-CA-4948dealt with actions that were alleged to have occurred on orabout August 7. The actions dealt with in the complaintincluded many that occurred after the first week in August.As a matter of procedure and fact, Quality did not objectwhen the complaint was amended at the hearing to includean allegation concerningMcClure's speech to the employ-ees about October 8, and the illegal circulation of anantiunion petition about November 1.21Respondent either miscontrues the facts or the Section when he statesin his brief "and that upon such withdrawal a complaint thereon shall bedismissed "22Great Plainsquotes fromTexas Industries Inc v N L R B,336 F 2d128, 132 (C A 5, 1964) That quotation is particularly apt hereIt is established that this section [l0(b)] precludes the Board fromissuing a complaint on its own initiative, and that a charge is aprerequisite to the institution of proceedings before the BoardHowever,the charge is not a formal pleading, and its function is not togive notice to the respondent of the exact nature of the charges againsthim.This is the function of the complaint The charge rather,servesmerely to set in motion the investigatory machinery of theBoard It is largely for the benefit of the Board, not the respondent, sothat it may intelligently determine whether and to what extent aninvestigation is warranted Consequently, the Board has considerableleeway to found a complaint on events other than those specifically setforth in the charge,the only limitation being that the Board may notget "so completely outsidethe charge that it may he said to beinitiating the proceeding on its own motion" [Citations omitted ]23 ".the dispatchers take orders from the customers and dispatch theloads to the drivers. They also write up late slips on drivers who are late ormiss runs,but this is done under the direction of Ray Tapp, and no action istaken on them by the dispatchers The loads to the drivers are assigned by apoint system which is determinedby the dispatch sheet Theassigning ofsuch loads and the making up of the dispatch sheets is only routine innatureThe dispatchers do not have any authority to hire, fire, orrecommend increases" (Transcript references omitted )24 In response to a question from his counsel as to what the dispatcher'sauthority was, Tapp answered vaguelyAWell, I don't know as they have any authority They have got ajob to do just like the drivers have They have got to get them loads outThey call and dispatch loads for me, but the only authority that I know201Under the abovecircumstances,itcannotbe said asRespondent'smotion indicatesthat theRegional Directorissueda complaint on his owninitiative as he isforbiddento do by Section 10(b) of the Act.SeeGreatPlains SteelCorp,183 NLRB 968,and cases cited therein.22D.DeVille and Bridges Are SupervisorsQuality contends that DeVille and Bridges are notsupervisors.In its brief,Quality lists some of the responsi-bilities they have and do not have.23 The paragraph windsup with thestatement"The only authority, according toTapp, that the dispatchers have is if a driver gives them abad time, they can put the driver's card in the back of thebox until Tapp has a talk with the driver." 24 Quality in itsbrief has dealt insufficiently with the record as well asTapp's testimony.The record shows that Tapp and Lee were present at theshop from 8 a.m. to 5 p.m. A dispatcher was there aroundthe clock.Tapp testified that in his absence"the operationof the company" was normally run by "the dispatcherthat's on duty dispatching." 25 Tapp also confirmed that inLee's absence the dispatcher on duty ordered mechanicsout on the road to take care of trucks that had brokendown; and had the authority to assign a driver to the truckfor a trip after it was repaired.26Danna testified that when he was first hired about May1971 he had hada conversationwith Tapp. The latter toldhim to listen to the dispatchers and he would have notrouble.Danna understood the statement to mean thedispatchers had "authority." Danna testified further thatthere were occasions when dispatchers had "excused" himfrom working when he wanted time off.DeVille testified that his contact with the drivers was to"book them,call them and give them their load" and tothey have got, is if a driver comes in there and gives them too rough atime, they don't have to dispatch them They can put them in the backof the box till they see me They can'tfire them or hire themNevertheless,it is noted that in that statement there is a clear admission ofthe dispatcher's supervisory authonty over the drivers,ie, when in theopinion of the dispatcher the going gets rough, or the driver gives thedispatcher a "rough time,"the dispatcher"don't have to dispatch them."This is considered direct evidence that the dispatchers' use independentjudgment25Tapp's testimony continued.Q. In your absence, Mr Tapp, who runs the operation of thecompany?Anormally the dispatcher that's on duty dispatchingQ The dispatcher handles things that apse in your absence?A RightQ.This wouldinclude receiving shipments and orders for the nextday9A.RightQ And assigning certain drivers to certain runs9A RightWarren's undenied testimony was that Tapp had told him in 1971 whenWarren was previously employed by Quality that"the dispatchers had thesame authority he did "26This after-hour authority of the dispatcher over mechanics wasconfirmedby Warren from his own experience.Warren testified withoutrefutation that he received work assignments while on duty at the shop fromeach of the three dispatchers and was called after hours at home by thedispatcher and given road assignments On one particular weekend, Warrenreceived such an assignment from the substitute dispatcher then on dutyWarren also testified that upon orders from the dispatchers he workedovertime and was paid for such work,that this had occurred "At least oncea week " 202DECISIONSOF NATIONAL LABOR RELATIONS BOARD"send them out in the morning."He also testified that thathe gave"emergencytime off, like [when] they call and getsick."Further, DeVille testified that when a driver calls inasking fora day off, "If Ray Tapp's not there, and . . . hehad a good reason,Ican givehim a day." 27 The recorddoesnot show thatthesematterswere first referred toTapp.Dispatchershad the authority to make out, did makeout, and submit late reportson the drivers. Quality grantedthe dispatchers considerableleeway in the determinationof what constitutesa late report, and permitted them toexercise independent judgmentin that regard.Bridgestestifie41 thatlate slipswere not made out if the driverswere"less than 15 minutesone way or another" or "unlesstheyare extremelylate."According to DeVille thedispatcher had the authority not to report a driver when hewas late in reporting because hiscar had had a flat or had amechanicalbreak down, etc. Dispatchers also had theauthoritytopenalizea driver who missed a run byallocating points tohim. This affected his income andrights to thenext day'srun. SeeValley Transit Company,Inc.,142 NLRB 658, 659.ConclusionThe above facts clearly show that the dispatchersincluding Bridges and DeVille exercised full authority overthe terminal for approximately 16 of the 24 hours a daywhen Tapp and Lee were absent.They had noauthority tohire or fire but they did have authority to use or not usedrivers, to order mechanics to work on certain trucks, andunder certain circumstances to give drivers time off, and toassess points against them.In making these determinationswhich were not infrequent,the dispatchers used theirindependent judgment.Each dispatcher also used hisindependent judgment in assigning runs and in filing latereports.The record contains other evidence of the supervisorystatus of the dispatchers.In light, however,ofN.L.R.B. v.Metropolitan Life Insurance Co.,405 F.2d 1169(C.A. 2,1968), it would only lengthen this decision unnecessarily toitemize them.Metropolitanand Board decisions 28 hold thatSection 2(11) of the Act speaks in the disjunctive; that toconstitute a person a supervisor it is sufficient to show thatthe individual performs any one of the functions,or in theperformance of his duties possesses one of the enumeratedpowers and responsibilities,set forth in that section.29 Asset forth above,the record clearly shows such powers werewithin functions of Bridges and DeVille.Accordingly it isfound that Bridges and DeVille at all times mentioned27About 1 1/2 months before the hearing,DeVillecalled James on aFriday night to assign him a dispatch the followingday. James askedDeVille for the Saturday morning off because he was"going to Alabama.orMississippi."The record does not showthat DeVille said, "No."James did not show in the morning and was away for a week.79 SeeAceToolEngineeringCo., Inc.,207 NLRB No. 23,Great CentralInsuranceCompany,176 NLRB 475.saNote the languageinN.L.R.B. v. RivieraManor NursingHome, Inc.,(C.A. 7), decided Nov. 16,1973, *73-1339[unpublished, see 487 F.2d 1405 ]wherein the court stated:But this does not make her any less a supervisor if she had any of thepowers described in the statute.SeeAmalgamatedLocal Union355 v.National Labor Relations Boars(481 F.2d 996,1000 (2d Cir. 1973).herein were supervisors within the meaning of Section2(11) of the Act 30E.The Union CampaignOn July 26, Parks a representative of the Union met witha couple of Quality employees. They agreed to a meetingwith a committee of 10 employees on July 29. At thismeeting, the committee discussed the union organizationcampaign.31 When the meeting ended the employees tookunion cards with them to secure signatures. The next unionmeeting was on August 5 attended by about 19 or 20employees about 5 of the original 10. Signed cards wereturned in. Again, cards were issued to this group to obtainsignatures. The next meeting was on August 19 attendedby about 25 to 27 employees.32The union campaign was low key. No union handbillswere used. Employees talked the Union up to otheremployees and solicited other employees for signatures inand at the plant. As shown hereafter, there is no questionthat management knew that the union campaign was goingon and generally knew who the union sympathizers were.33It is noted that the dispatchers admitted they talked unionto the employees during July and August.On August 10, the Union by telegram advised Respon-dent that it represented a majority and demandedrecognition. On the same day, the Union filed a representa-tion petition with the Board which included the dispatchersas employees in the unit. The representation hearing washeld on August 31. At the hearing, the Union amended itspetition to exclude the dispatchers from the unit. TheDecision and Direction of Election issued on September25. It contained a finding by the Regional Director that thedispatchers were supervisors and excluded from the unit.The election was held on October 15. Of the 55 employeeseligible to vote, 26 voted for and 24 against the Union. Fiveballots were challenged. Thereafter, the Regional Directorissued a report resolving the challenged ballots whichincluded the three discriminatees. Respondent excepted tothat decision, and the matter is now pending before theBoard.F.Quality'sAntiunionActivity in Violation ofSection 8(a)(1)Quality's answer denied the commission of any inde-pendent Section 8(a)(1) violation. In this proceeding30Thisfinding takes into consideration that the dispatchers wereincluded in the unit in the petition for representationfiled by the Union onAugust 10.Further,it has been noted that in the Representation ProceedingCase l5-RC-5220, the Regional Director in his Decision and Direction ofElection dated September25, 1973,determined that the dispatchers weresupervisors and were accordingly excluded from the unit.$1The names of the employees on the committee were not given.32At this meeting King jumped up and shouted"This isright, standaside and give me some cards, and I am going to get thebunch of other guyssigned."He left with a stackful of cards.There wasno directevidence thatmanagement was aware of this action.33DeVille testified that in July and August all there was around theterminal was"union talk." QUALITYTRANSPORT INC.Quality introduced little or no evidence to contravert thatof the General Counsel.34 The findings hereafter made arebased on the credited testimony of the employee witnesses,and are undisputed except where noted.1.August 1973Three supervisory personnel illegally interrogated em-ployees and made restraining and coercive statements tothe employees during the month of August. They areTate,35 Tapp, and DeVille. Their actions will be dealt within that order.a.DivisionManager TateIn August prior to the 4th, Tate spoke to Warren in theshop. Tate asked Warren if he knew anything about theUnion and which one it was. Tate also asked if he knewwhat the complaints of the men were. Warren answeredthat he preferred a more orderly shop and with a union itmight be obtained. Tate said he was not interested inWarren's position.About a week later Tate spoke toWarner. This occurred in the plant yard near the garage.Tate made the statement to Warner "that he heard [he]was heading this union business, and what did [he] knowabout it, and what were the men's complaints ...."Also early in August Tate talked to driver Vermeal. Thisconversation occurred in the driver's room in the presenceof drivers Robert Friar and Norm Canis. Toward the endof the conversation Tapp walked in. According toVermeal's credited testimony:Ihad come in off a run and was making out mypaper work and Burrell Tate was in from Texas, and hewalked out where I was sitting and asked me what thehellwas this talk about union, and I told him it wasn'ttalk, it was fact, and he asked me what problems themen had, what grievances. I explained it to him ... .Ray Tapp then joined the conversation after me andBurrell Tate was talking, and Burrell asked me if I wasaware the company gave us some benefits. I was awareof a couple but I wasn't aware of all of them, and herelated them to me, which was specifically the huntingtrip and the yearly bonus, safety bonus that we get, andhe expressed that the company didn't have to give thoseto us, they didn't have to give us the watch. And RayTapp just more or less agreed to what he was saying.b.Terminal Manager TappIn the firstfew days of August, Tapp talked with driverJames. The latter's credited version of the conversationwas:A.Well, he asked me what was going on and Iasked him what did he mean, and he said about theunion. And I told him I didn't know. I hadn't heardanything about the union at that time, and he tookNot all the Section 8(a)(1) activity is listed Those found areconsidered sufficient to show the violation, the scope and depth of Quality'sunion animus, and to justify the order issued herein{"ITate was present during the hearing but did not testifyISThis conversation is placed during the 1st week of August becauseWarner stated that it occurred before his conversation with Tate thatoccurred about August 7, 8, or 9'TKing testified that Tapp spoke to him alone about the Union onAugust 28 See next paragraph Tapp denied he ever spoke to King about203some papers of one of the other drivers, some records,and showed me what the company had given this guyin a period of one year, and he asked me did I think wecould get these benefits from the umon, and I told himIdidn't know, and he said this guy had been workingfor Bulk Transport and he was in a union over there,and he didn't have anything to show for it. He alsoasked me could I keep him posted on anything I couldhear about the union.Q.Was anything else said during this conversation,Mr. James?A.No, I just told him I would. He said if we votedthe union in that we would probably lose our monthlybonus, our yearly bonus and our uniforms.About the same time, Tapp interrogated Warner.36 Theconversation took place in Tapp's office. According toWarner's credited testimony the conversation went asfollows:.....Mr. Tapp had called me into his office, and Mr. Tappkind of asked if I was also in with this union businessand I replied that I thought he knew what I thought ofthe Teamsters union, and I wouldn't have anything todo with it, and that was about the end of the unionconversation up there.On August 11, Tapp spoke to King37 and four otherdrivers while they were sitting in the driver's room. Tappreferred to benefits the drivers would lose if the Unioncame in. His address went as follows:A.Mr. Ray Tapp entered the drivers' room-thiswas on a Sunday . . . and he started talking about theunion. It was, like I say, five drivers including myselfsitting at the tables . . . . He said that the old driverswere trying to form a union and that it wouldn't be toour benefit to join the union because of the benefitsthatwe would lose. He would name the benefits.38ADMINISTRATIVE LAW JUDGE THEEMAN: Just contin-ue with the conversation.THE WITNESS: Named the benefits. Only three ofthem, to my knowledge that I can remember he named,were the monthly benefits, the yearly bonus-well,there were three bonuses. Monthly bonus, yearly bonusand-I don't remember the other one he said . . . andthen a question rised up from one of the drivers, he hadnamed what we would lose and he said, "Anything thecompany gives you, that they can take away."A. I was pretty concerned with the pulling out ofthe watch and I asked him about a watch and I said,"Do we still get a watch?"And he said, "Anything that the company givesyou-" and hedid mention all these things were givenby thecompany. He said we would lose them all.39the Union Tapp's denial is not credited38During cross-examination, King changed this conversation to substi-tute the word "could" for "would" whenever the latter appeared Thischange does not change the fact that Tapp was implying a loss of benefit ifthe Union came in39Also during this conversation Tapp asked King if he had ever been ina union before King answered he had Tapp stated,"he had been through astage of hell in his time over union and he didn'twant to see any moreunion " 204DECISIONSOF NATIONALLABOR RELATIONS BOARDOn August 28, a daybefore Kingwas discharged Tappspoke toKing once more.He directedKing to certainemployeeswho would advise him better than Warnerabout union activities.The conversation follows:...He told me these were two people that coulddefinitely give me better information concerning theunion,who were for the union at one time and hadlearned better and he told me if I would talk to thesepeople, I would learn a little more about the union.Q. (By Mr. Boykin) Mr. King, how did the subjectof theunion come up?A.He just came completely out and wanted toknow who I hadbeen talkingto about the union and Itold him Don Warner.*Q.Do you recall Mr. Tapp asking you about yourfeeling in regard to the union?A.Yes, he did.Q.What did he ask you?A.Asked me how did I feel about the union and Itold him that I was for it but the majority of the men inthe company was for it. In other words, the majoritywin.40On several occasions during August, Tapp spoke toemployees in the presence of other employees. On oneoccasion, he spoke to Warren in the presence of Lee andothers.He told them "he couldn't see how he had gottenanyone to hate him enough to where they would vote forthe union." On another occasion Tapp told Neuman thathe didn't want to see the Union come in because he wasafraidof losing hisjob. It was his opinion that theCompany would think that he as terminal manager wasunable to keep the men satisfied.c.Dispatcher DeVilleIn thefirstweek of August DeVille spoke to driverDanna in the presenceof driver Alfred Parker. AccordingtoDanna's credited testimony the conversation went asfollows: 41A. ... I don't know what you fellow are pushingus for.Q.Pushing what?A.Pushing this union, and began saying you aregoing to lose all your bonuses, your percent, like youget a percentage,you lose all that, and you take afellow like Don Warner, he come back with that, all hewant to do is take and sit back and collect the money,the monthly dues, of course, if he gets you roped intothis union. And let's see, what else. They were going totakeand close the terminal down if the fellowscontinued to push this here, you know, send trucksback to Texas because the main office in Texas didn't'want this terminal down in New Orleans to begin with,.... He said now it was agreed with the Governmentwhere they can only make the maximum of 22.5, hesays,and that's the agreement they have with theGovernment, therefore there is no more money that theunion can get out from us.In the second week in August, King was among a groupof drivers to whom DeVille was talking. According toKing's credited testimony: 42A. . . . it was a conversation being held in therewhen I arrived in there. Max DeVille, the dispatcher,was speaking to another driver and he was telling theother driver that if the company men did have a unionand after they had won, that the company itself wouldfind out who the men were that elected the union and ifthe union lost, that the company would find out whothe men were, that they would be terminated. He alsosaid that before the company would let a union comein, they would either sell the trucks or send them backto Dallas.Conclusions as to the August ActionsTate's interrogation ofWarren,Warner, and Vermealand Tapp's interrogation of James, Warner, and King43 allwere made without any explanation as to purpose andwithout anyassuranceagainst reprisal or retaliation. TheBoard has said, "Questioning of selected employees abouttheir union sympathies . . . without any assurance againstreprisal, by its very nature tends to inhibit employees in theexerciseof their right to organize."Engineered SteelProducts, Inc.,188 NLRB 298. See alsoH. L. Meyer Co.,Inc.,177 NLRB 565, enforced as modified 426 F.2d 1090(C.A. 8, 1970);Standard Fittings Co.,173 NLRB 42, 46;Struksnes Construction Co., Inc.,165 NLRB 1062;N.L.R.B.v.Camco, Inc.,340 F.2d 803 (C.A. 5, 1965) cert. denied 382U.S. 926 (1965);JervisCorporation,BolivarDivision v.N.L.R.B.,387 F.2d 107, 109, 111 (C.A. 6, 1967);N.L.R.B.v.West Coast Casket Co.,205 F.2d 902, 904 (C.A. 9, 1953).Tapp's request of James that he keep him posted onanything he hears about union activities constitutessurveillance and an illegal invasion of employees' privateunion interests. Cf.P. R. Mallory Co.,175 NLRB 308, 309.Tate's statement to Vermeal and Tapp's statement toJames and King44 that the employees will lose benefitsthey then enjoyed in the event the unioncame in wascoercive and in reprisal for their union activities all inviolation of Section 8(a)(1) of the Act. Cf.Brown SpecialtyCompany,174 NLRB 519, 520, where the Board found aviolation for threats to take away much less valuablebenefits.See alsoBauerWelding & Metal Fabricators Inc.,154 NLRB 954, 962.DeVille's statements to Danna and King that Respon-dent will close its New Orleans plant and move it and thetrucks to Texas are a clear retaliatory threat of what will40On direct examination King placed this conversationon August 28.On cross-examination King placed it on August 11. It is considered thatKing was confused and gave the wrong date on cross-examination41DeVille admitted having conversations with some driversabout theUnion duringJuly and August.He did notdeny the Danna conversation.He professed not to remember one held with Miles in whichthe Union wasmentioned,not listed herein.42DeVille admitted he talked with King but didn't remember or thinkthat he talked about the Union.43Refers to the August 28 conversation44Refers to the conversation with four other driers present. QUALITY TRANSPORT INC.occur in the event union activities continued. Such threatsare coercive and violative of Section 8(a)(1) of theAct. SeeN.LR.. v "Gls3 l `Ps c'RingCo., `395U.S. 575,618-619(1969);JervisCorporation,Bolivar Division, supraat p. 110,112.2.October 1973About October 8, 1973, Tapp held a conversation withVermeal in the driver's room in the presence of two orthree unnamed drivers. They were "hashing over theunion" and Tapp said " . . . if the union was voted in thathe was sure to lose his job, and I asked him why, and hesaid well, naturally the company would say it was his faultthe men went union, and he wasn't satisfying the men, andI said it would be piss poor management to get rid of him."On October 12, 1973, there was a meeting of Respon-dent's officials, employees, and their wives. Dinner wasincluded.PresidentMcClure addressed the assemblageafter being introduced by Tapp:...He stated his name,and his opinions about theunion, that the company operated 25 years successfullywithout union representation, that he was going to doeverything legally that he could do to forestall theelection and the negotiations. Then he proceeded to,and he turned around to the blackboard which wasthere, listed the benefits that we have now, namely theuniforms, themonthly check. In the wintertime Iunderstand we can borrow $200 around Christmas, youknow, in case we are hunting, the 3 days of hunting,which I didn't know about until it was explained to meby Burrell Tate. In other words, he listed all thecompany benefits on the blackboard. He also drew asquare table, and put a chair on one side and a chair onthe other side, and he proceeded to tell us that this iswhat the company has to offer now, the benefits, andthen with this same motion he turned around and saidthat the only thing we have to do is negotiate in goodfaith, that the union has nothing to offer, we havenothing to give. He then erased all the benefits. Hedrew a circle around an X in the middle of the table,and said that this is where we start, indicating the zero,nothing.45In the same address, McClure stated he was going toforestall the election and negotiations as long as he couldlegally do so. Also, he stated he could promise nothing, norwas he there to threaten in anyway. But it was after hemade these statements and as a closing statement andgesturethat he erased the benefits, drew a zero around theX, and said"this is where we start."Conclusions as to McClure's SpeechThe foregoing shows clearly that McClure was threaten-ing the employees with the loss of their existing benefits iftheUnioncame in.In effect, he told them that whenbargainingwith the Union began the bargaining would45According to the undisputed testimonyof Vermeal and Neuman.46 Lee had entered Tapp's office about thispoint.He corroboratedNeuman's testimony.47At that time Tapp toldNeuman thathe did not think the employeescould or wouldlose their benefits.205start from "zero" or "scratch." The implication is fullypresent the loss sustained was due to the presence of theUnion. Such threats of bargaining from scratch and theattendant loss of benefits are proscribed by the Act andviolative of Section 8(a)(1) of the Act.Bauer Welding &Metal Fabricators, Inc., supra; Tamper, Inc.,207 NLRB No.142.3.The antiunion petition,November 1973On November 1, 1973, Neuman and Tapp were inTapp's office. Tapp said "it would tickle the shit out of[me] if somebody would start a petition to try to keep theUnion out" and Neuman said he would do it. TellingNeuman that he would have nothing to do with thepetition Tapp wrote out the language of the petition forNeuman.46 He gave the same to Neuman folded in a sheetof Respondent's stationery. About 2 hours later, Neumaninformed Tapp that he had spoken to two drivers about thepetition; that they had said it was a good idea because theywere afraid the employees would lose "all our companybusiness if the Union came in." 47 Neuman told Tapp thathe would get the petition up at home that night. Tappresponded that he would "check with Dallas and see whatthey thought." Tapp also told Neuman that the companyattorney wanted the petition with the signatures on it byNovember 6.On November 2, Neuman brought the petition back inits completed form and started procuring signatures on it.The petition on a sheet of paper that was obviouslyQuality's stationery read as follows including the letter-head: 48Quality Traiisport, Inc.P.O.Box 29247New Orleans, La. 70189NOVEMBER 1, 1973To Whom it may concernWe, the undersigned,Employees of Quality Trans-port Inc. wish to see if we can stop the Union, the AFL-CIO, from coming into our company.About noon, he told Tapp he had 10 or 12 names on thepetition. Tapp said that sounded good, to keep trying andif they got a majority it might do some good. Neumanasked Tapp to speak to the company lawyers to find out ifNeuman could get into personal trouble "carrying thispetition around." 49 Tapp said he would. About 2 hourslaterTapp told Neuman that he couldn't get into anytrouble at all; that he had nothing to worry about.On November 3, Neuman had breakfast with Tapp at atruck stop away from the plant. Parker, a truckdriver, waspresent. Neuman told Tapp he was having some problemswith the petition. Tapp responded that he wanted Neumanto have it ready to mail by November 5. Tapp left the48Tappadmitted that the language was his exceptfor two words, "We,the undersigned."49Neuman testified that "Rumor had it that I could serve time in theFederal pen and a fine because this petition was illegal."+l^ 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDpetition with Neuman who told him he had 25 names on itand that he would try to get "the majority of the names onit" by November 5.On November 6 about 5:30 a.m., Neuman left thepetition on Tapp's desk in an unsealed envelope. Thatnight onthe two-way radio Tapp confirmed to Neumanthat he had found the petition. Neuman left the petitionwith Tapp with 28 signatures on it that he had procured.Tapp testified that after he got to the office two employeeswalked in and wanted to sign the petition. He "throwed" itto them, they signed it, and left. The total number ofsignatures was 30.On November 9, about 5:30 p.m., Tapp told Neumanthat the petition should be back from Texas the next day(Saturday), and that on Monday, November 12, it wouldbe given to Parks, the union representative.Conclusion as to the Antiunion PetitionThe foregoing clearly shows that Quality in fact directedand assisted in the preparation and circulation of, andsolicitation of signatures on, an antiunion petition by andamongemployees. Such actions constitute interferencewith and restraint of the rights guaranteed under Section 7of the Act in violation of Section 8(a)(1) of the Act.BauerWelding & Metal Fabricators, Inc., supraat 963;StandardFittings Co., supra,44, 45.G.The Discharges of Miles, King, and Warren1.Benjamin Milesa.IntroductionMiles was twice employed by Quality as a truckdriver.He first worked for 2 1/2 to 3 months in 1971. His secondemployment began February 10, 1972, and ended August29, 1973. The General Counsel contends that Miles wasdischarged because of his union activities and affiliations,and that the reason for the discharge given by Quality ispretextual.Quality asserts thatMileswas terminatedbecause of absencefrom work.b.Quality had knowledge of Miles union activityand affiliationsMiles testifiedthat the only union "activities that Iactuallyengagedin was talking to different men in theshop50 about signing up for the Union." The record doesnot show when this union activity occurred nor its extent.The indication is that the activity was small and happenedabout thetime he signeda union card which was onAugust 5. Miles testified that the union campaign started"sometimein the latter part of July." He attended no unionmeetingbefore he was terminated.During the week of August 13, Miles had a conversationwithBridges inthe drivers' room. Other unidentifieddriverswere present. Bridges came up and said "the50This constituted mechanics as well as drivers.51The report contained the statement"I talked to him and told him hewas going to have to improve."Miles testified the words were not on thereport when he signed it.Tapp testified that the words were written in thereport either before Miles signed it or while he was still in the room.In viewdispatchers would be eligible to sign up for the union thesame asdrivers."Miles gave the opinion that "a salariedman wasnot includedas a percentageman and would notbe allowed to sign up." During the same week, Miles had aconversation in the drivers' room with DeVille and BridgeswithTapp sitting about 4 or 5 feet away. DeVillementioned that the dispatchers would be able to sign up forthe Union. Miles stated he didn't "think they were eligibleon account of being salaried men," and he believed "asalaried man is a company man."During this week also there was a conversation in thedrivers' room among Tapp, Miles, and a driver called OtisSmith. According to Miles the following occurred:During that conversation Mr. Tapp walked out, and hewent back and he told Otis and I to wait a minute, hewould show us the benefits that the company offeredover the union, and he went in and brought out whatwe call the company Bible and started reading off thedifferent benefits that the company could offer over theunion, . . . and I asked at that point if that's what thecompany offered, work your life through with them tothe end of your retirement, and then get a boot in thebutt.From the foregoing, it is concluded that Quality hadknowledge that Miles was a union member and participat-ed in its activities.c.Miles' employment historyIn October 1972, Miles became ill, complaining of painin the chest and shortness of breath. Under doctor's ordershe stayed away from work without objection from Qualityfrom October 24 to November 19, 1972. On April 10, 1973,Miles became ill again and remained away until April 29,1973.Again there was no objection from Quality for thisabsence of about 19 days.On July 27, 1973, Miles had an employee interview withTapp. His past performance was discussed and certainqualities were rated on an Employee Interview Report bychecking a box marked "Good, Fair, or Poor." Miles wasrated "Poor" on "Dependability." Miles signed the reportafter the rating was done.51 One of the questions asked byTapp was why had Miles taken so much time off. InresponseMiles stated that he and other drivers were"getting pretty blowed up about the way Buddy Boudreauxwas doing the plant, so why should any body else give adamn." Tapp told him he shouldn't be using another driveras an example. Miles admitted that among the thingsdiscussed at this conference were the problems of hisgetting out there and doing a job for the employer; andthat "he was unavailable for runs, unavailable for work, agreat deal of the time."In early August, exactly how early in the month is notclear from the record, Miles told Tapp that Miles' brotherwould have to go to the hospital for an operation; thatof Tapp's uncertainty,it is foundthatthe words were not inthe report whenMiles signed it. Further,Tapptestified that at this interviewhe told Milesthat "... if you don't improve, I have got to let..you go." WhetherTapp actuallymade this statement or not is not significantin view of thefact thatsucha result was the full implicationof theinterview. QUALITY TRANSPORT INC.207Miles wanted timeoff for that purpose; that Tapp said,"that's allright. Let us know .... 1152 On August 21, Milesbecame awarethat theoperationwas to occur the next day.He asked for time offto attend to his brother.53 As shownin thefootnotethe recordisnot clearas to how andthrough whom Quality became aware of the fact that Mileswanted timeoff beginning with August 22. Nor is therecordclearhow much time Miles asked for. What is clearthough isthe fact that Tapp knew that Miles was taking offwithpermissionfor some unspecified period of time.The next time that Miles appeared at the terminal wasAugust 23 or 2454 to pick up his paycheck. Then Tapp sawMiles and greeted him.55 That was the last communicationbetween Miles and eitherTapp, DeVille, or Bridges untilMiles returnedon August 29.56During hisabsence,Miles' card had been kept in thedrivers box. DeVille marked him off on August 22, 23, and24 and assigned20 points to him for each day. Anotherdispatcher marked him off for Saturday, August 25, andassigned10 points for the half day. No notation was madefor Sunday, August 26. Again, Miles was marked "off" forAugust 27 and 28 and assigned 20 points for each day.On Miles' returnon August 29, Tapp discharged himbecause asTapptestified, "I didn't hear anything else fromhim, . . . until the 29th, when he came back . . . I calledhim in andasked him where he had been, and he said hehad been tendingto his brother. I says, we tried to call youand you don't have a telephone57 ... I had to hiresomebody to drive your truck, I needed a driver for thetruck . . .Iam just going tohave to let you go ... I saidthe least you could have donewas call us. I had to call you,the dispatchers tried to call you, and never received noanswer."AccordingtoMiles onAugust 29 he arrived at the plantabout 11 o'clock. Tapp was out to lunch. On his returnTapp spoke to Miles and told him he would have to let himgo "for takingso much timeoff."Miles responded "that's apretty damned poor way of doing it . . . a man can't evenbe off with a family member having a major operation, thathe has toget fired over it."The recordcontainsno evidence of dissatisfaction withMiles afterthe July 27conversation.Tapp stated that therewas one occasionprior to August 29 but after July 27 whenMiles did not "show" because his car broke down. Tappspoke to him about it,believed thestory,and excusedMiles' "no show."Conclusions with Regard to MilesDespite the varying stories among Miles, Tapp, Bridges,and DeVille, the record shows that Tapp, Bridges, andDeVille knew that Miles was taking off because of hisbrother's surgery and had stayed away in connection withthat disability. The record also shows that for the last 3 or 4days of that period Miles was not in touch with theterminal. But the record leaves no doubt that Tapp,et.a1.,knew why he was away. Management offered no explana-tion why nothing was said to Miles on August 23 or 24when he showed up for his check although Tapp,Bridges,and DeVille saw him that day. Nor does management offerany explanation for his cardcontinuingto show that hewas carried on the books through August28.Managementalso offers no explanation for the difference in treatment ofMiles when he was excused for his earlier absence in April1973 and the absence in August when he was away becauseof his brother's illness.Nor doesmanagementoffer anyexplanation for the difference in treatment of Miles andBoudreaux. The record does not show that after the July 27talk with Tapp, Miles had stayed away,missed a run, orwas otherwise up for report. Nevertheless he was fired onAugust 29. On the other hand the treatment givenBoudreaux was different.Tapp knew Boudreaux and his reputation for undepend-ability.On July 17, Tapp had an employee interview withBoudreaux. His mark for dependability was "Poor" and hisreport contained the notation by Tapp "feel he will try toimprove." Among the drivers and the dispatchers Bou-dreaux was known as one who would take local runs onlyand refuse out of town runs. Vermeal testified to the factthat in the early part of August,Boudreauxdid not showfor a run. Boudreaux was due to go out at 3:30. Boudreauxcalled the dispatcher Bracey several times to say he wascoming in. He failed to do so and Vermeal took the run.There is no evidence that Boudreaux was spoken to aboutthis failure. In the latter part of September, or earlyOctober, Boudreaux did not show up for a run necessitat-ing a substitute driver. Boudreaux's card was in the boxwhen Tappcame in.That day Tapp held a longconversation with Boudreaux on the telephone. Since then,52This conversation is not deniedby Tapp.51The record is somewhat confusing about how this occurred. Milestestified that on August 21 he notified Bridges who said, "Okaylet us knowwhen you are able to come back";that Tapp was there and he believedTappoverheard the conversation;that he did not speak to Tapp. Tapptestified that on August 21 Miles asked him for "one day, may be,two off,and may be till the week end"; that Tapp responded "well one or two days,fine,but if you are going to have to be off longer than that, give me a call."Inconsistently with this statementTappstated in the termination report hefiled on Miles that Miles asked forIday off ....Bridges testified that hedid not remember the period commencingwithAugust 21; that heremembered no conversation with Miles;that for the period from August 21to August 29,he saw Miles only once when the latter came in after August21 to pick up his check.DeVille testified that on August 21, Miles told himabout hisbrother'soperation.DeVille told him to see Tapp and "Roy Tapptold him to come to tell me not to book him.Ididn't."DeVilletestified thatMiles asked for "Wednesday off and may be Thursday for his brother'soperation."Vermeal testified that he was present when Miles spoke toTapp;thatMiles asked for the rest of the pay period off, that Tapp said,"sure ...under the circumstances"and to make surethatMilestold thedispatcherto put him"in the back of the box."54Tapp testifieditwas 24. Vermeal and Miles testified it was 23. Bridgessaw Milesbut did notremember the date.WhetheritwasAugust 23 or 24does not affect the conclusion hereafter drawn.55Tapp testified that he might havesaid"Hi Ben or somethinglike that"and nothingmore.Vermealand Miles(the latter on cross-examination)testifiedthat Tappasked after MilesbrotherMiles also testified that at thattime Tappsaid,"Let usknow when you are able to come back." It isconsideredunnecessary in lightof the following facts to determine the exactstatementmade by Tapp.56 Bridges reiterated the fact that he didn't rememberthe period fromAugust 21 to 29.Despite these statementshe did testify thatMiles' mothercalled while his brotherwas in the hospital. She asked that Miles call her.The recordisnot clear whether this call was received by Bridges or someother personin the terminal.Budges gave Miles the message.He did notspecifyhow that was done.Budges also stated that he tried to contact Milesby telephone to give him a run but couldnot reach him.51An obviousmisstatement accordingto DeVille's testimony. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDaccordingtoTapp,Boudreaux"had mademe a goodemployee."Finally,the record shows several instanceswhere Qualityemployees wereaway from the planta week or morewithout permission and were not discharged because oftheir absence.In particular,employee James was absent inJuly for1week duringwhich Quality did not know hiswhereabouts.He did not contactQuality. They could notcontact him.When he returnedTapp was told that he hadspend a week in jail in Alabama.James missed several runsthereafter.The recordshows that James is stillemployedby Quality. The recordcontains no evidencethat Jameswas reprimanded or warned,or received any sort ofcensure for this week's unauthorizedabsence withoutcontact 5sAs is stated morefully insectionIhereafter, thedifference in treatment between Milesand other employeesequally delinquent,and the difference in treatment ofemployees including Miles, in July andlater inAugust,stems from the existenceof theunion activitiesin the plantcommencinglate July.King if he had ever been a member of a union before andKing answered, "yes I had."On August 28, the day before King's discharge, Tappand King held another conversation. Tapp asked Kingabout the people he had been speaking to about the Union.Kingmentioned Don Warner.61 Tapp told him thatWarner "didn't know what he was talking about" andadvised King to speak to Cox and Parker "who were fortheUnion at one time and had learned better ......During this conversation Tapp also asked King how thelatter felt about the Union. King told him he was for it,"the majority of the men in the company was for it ... themajority win." 62Tapp testified that he heard King's testimony and deniedthat he ever spoke with King about the Union in his office.He specifically denied the "majority" conversation, but didnot deny theWarner statement.He did not deny theAugust 11 conversation 63On the record as a whole and under the abovecircumstances, it is found that sometime before August 29,1973,Quality was aware that King was a union member.2.Jose King, Jr.a.IntroductionKing began his employmentwith Quality as a truckdri-ver on July 17, 1973.He wasdischarged on August 29,1973.As with Warrenand Miles,theGeneral CounselcontendsKing wasdischarged because of his unionactivitiesand affiliation and that the reason stated byQualitywas pretextual.Quality contends that the dischargewas for cause.In itsbrief Qualitystates,"Tapp testifiedthat on the 22nd of August he warned King that if he waslate againhe would be discharged. Subsequently, King waslate for a runand wasterminatedby Tapp."b.Quality had knowledge of King's union activityand affiliationKing's union activities were minor.He signed a unioncard on August 17. On August 19, he attended a unionmeeting at which, he "hollered" the Union was "right,stand aside and give me some cards,and I am going to getthe bunch of other guys signed." 59On August 11, Tapp spoke to King and four other newlyhired drivers in the driver's room.80 Tapp told them of thebenefits they could lose if the Union came in. King askedhim if they would"stillget a watch?" Tapp answered"Anything the company gives you . . . ." Tapp askedsaBoth Boudreaux's and James'records aredealt with in greater detailin section H below.56There is no evidenceto show that Quality was aware of this action.Parks,the union representative, told theunion peopleto keep the campaign"low key ... [without) handbills. . . to talk to the guy ... they couldtrust"Despite this, there is no questionas admitted by Quality, that thelatter was fully aware of the existence of the unioncampaign and activityamong the drivers and shop employees.As DeVille testified during July andAugust,union talk"was all there was."eO See section F,l,b, above:61Known in the plant as the most active unionsupporter.62As stated in section c below much of King's testimony has not beencredited.King testified that the conversationabout majority occurred onAugust 28.He also stated it occurred on August11.King could have beenc.King's employment historyTapp hired King after a personal interview and a checkon King's recommendations. King satisfactorily passed aprehiring driving test. At the interview Tapp told King thathe had been told by King's previous employer that he had"a heavy foot and that he was fast." Tapp made Kingpromise "he would slow down, and be real careful, withthat $35000 piece of equipment."64From July 17 to August 21, the record is free of evidenceof action by King as an employee that was subject tocriticism.For the period commencing August 21 throughAugust 29 four late reports were filed:(1)On August 21, Bridges filed a report showing thatKing was due at the terminal at 6:30 a.m., but arrived at7:35 a.m. The report stated he had a flat tire on his car. It isconsidered that this lateness was "washed out" for asBridges testified,a latenessdue to such a cause was notheld against the driver.65(2)On August 22, King was assigned a run to Houma,Louisiana, to leave at 4:30 a.m. DeVille was the dispatcher.By 5:30 a.m. King had not arrived and a standby driverwas assigned the run. According to an IBM printoutshowing all the runs King had while employed by Quality,on August 22, he was assigned and drove another run toMorgan City, Louisiana. The record, however, is in aconfusedstate as tothe events that occurred on August 22after King arrived at the terminal. They will be dealt withconfused about the date.He testifiedthough thatthis conversationoccurredin histalk with Tapp.On August I I he had no direct talkwith Tapp. In thelight of the foregoing,it is found thatthe "majority"conversationoccurred,and on August 28.83Tapp admitted as stated above that he talked many timeswith driversabout losing benefits.64The lastrefersto Quality's trucks.The recordcontains no evidencethat King's discharge is relatedto "a heavy foot."65Tapp testified similarly that a man would not be penalized for arrivinglate at theyard,ifhe wasdelayed by a flat tire inhis own car. (Note alsoTapp'sexcuse of Miles "no show"when the latter's carbrokedown. Seesection l,c above.)Tapp addedthe proviso that there was no penalty, "if hedidn'tmiss the load." The recorddoes not show that on 8/21 King missed aload. QUALITY TRANSPORT INC.in detail in an attempt to arrive at what actually didhappen. Three people (DeVille, Tapp, and King) testifiedconcerningthe events of August 22. Their testimony will bedealt with in that order.DeVille identified a late report dated 8/22/73 that hehad made out. His testimony on the report in its entiretyfollows:Q.What is the date on it?A.8-22-73.Q.What did you do with it?A.Gave it to Ray Tapp.Q.And is all of that writing on that report yours?A.No. The bottom is Ray Tapp's.Q.All right, sir. There is light blue ink and darkblue ink. Which writing is yours, sir?A.Light blue.Q.The light blue ink is yours?A.Yes.66Q.And the initials in light blue is your signature?A.Yes.Q.Where did you get the information from or forthat late report.A.Well, he was due in at 4:30 and at 5:30 hewasn't there.JUDGE THEEMAN: That wasn't the question.Q. (By Mr. Schoolfield) Where did you get theinformation for that report?A. I was dispatching.Q.Did you get it off your dispatch sheet?A.Yes. He was booked on a load, and I had to putanother man on the load at 5:30 because he wasn'tthere.Q.Do you recall the incident?A.Well, I could look at the dispatch sheet, but Idon't recall every man that's late, but I remember whenhe was late this time because that's when Ray calledhim in the office.Tapp's testimony on this subject follows:Q. (By Mr. Schoolfield) Let me refer to respon-dent's exhibit 9. Thereis some blackwriting on there.Can you tell me about that,please?A.Yes,sir, Iwrote that on there.Q.What does it say?A. It says, called in the office and warned this washis last time,signedby myself.Q.What date was that?A.8-22.King testified at length and with some contradiction andconfusion about the events of this day. On cross-examina-tion the following testimony was first given by King.Q. I'm asking you. Didn't Mr. Tapp call you in theoffice and warn you that this was the last time that youwould be late for work or you would be discharged, onAugust 22nd?esThe late report was received in evidence. It showed in blue ink, thestatement"Run Missed Houma ...Ihour late had to put Stand-By manon it,"in black ink the statement,"Called in office & warned that this waslast time."209A.That is correct.Q.This is correct?A.Yes, it is.Q.August 22nd is a week prior to the 29th. Whatday was the 29th?A.The 29th was a Wednesday.Q.So, theWednesday prior to that, you werecalled in the office, and warned that the next time youwere late for work, you would be discharged, is thatright?A.That's right.Immediately after this King denied that he had held anyconversation with Tapp on August 22. King then admittedthat he "only missed one run and that was to Houma" andhe believed "it was the 25th." After he was referred to hisIBM print-out to refresh his recollection King testified.A. I was scheduled for Houma and I missed theHouma run and I took a Morgan City in place of it.Q.What's the date you took the Morgan City run?A.That would have to be on the 22nd.Q.That's what I was trying to establish. So, it wasthe 22nd that you missed the Houma run, is that right?A.Yes, that is correct.Then, King denied that he spoke to Tapp on August 22. Hestated that he received no warning on August 22, but didon August 28; that he had held three conversations withTapp during the month of August on the 11th, 28th, and29th and no others. After thisstatementthe followingquestion and answer took place.Q.All right.Now, let me ask you this.In the latterpart of August,were you warned by Mr. Tapp that thenext time you were late for work you would bedischarged?A. I do remember being warned but I do notremember what date I was warned on and I do not-Ibelieve-Idon'tbelieve it's the 22nd.Itmay be the22nd.King then again admitted that he missed the run on August22; 67 that it was mentioned by Tapp the latter part ofAugust-this date was August 28 and it was on that laterdate Tapp told him that the next time he was "Late to mydestination" he would be discharged.The conflict, contradiction, and equivocation in King'stestimony make it difficult to credit him. Accordingly, onthe basis of the foregoing, it is found that substantialevidence support a finding that on August 22, Tappwarned King that the next time he was late reporting hewould be fired.(3)On August 25, King was dispatched to leave theterminalat5:30 a.m. for a trip to Donaldsonville,67Later in cross-examination on the number of times he was late inAugust King admitted that he had "testified that on the 22nd of August [hewas ] one hour late reporting and lost a run." 210DECISIONSOF NATIONALLABOR RELATIONS BOARDLouisiana. He left at 7a.m. Bridgesfiled a late report onKing.68King flatly denied that he had worked on August25.When it was pointed out that the day was a Saturday,King statedpositively that this was the Saturday before hisdischarge and he neither took a run nor reported to theterminal.King's testimony is not credited. The dispatchsheet for August 25 showed that King had a run that leftNew Orleans at 7 a.m. and was completed at 12:30 p.m.The dispatch sheet data was confirmed by the datacontained on the freight bill for this trip made out by Kingand the bill of lading for the same day made out in thename of the receiver of the freight 88On Monday, August 27, King did not report to workbecause the motor in his car had burned up. Because ofthisTapp spoke to him on Tuesday, August 28, andexplained his absence. Apparently that explanation wasaccepted.The conversation then continued with thediscussionof union matters detailed in section F, l,babove.70(4)For August 29, Bridges filed a late report on Kingshowing that the latter was due at the terminal at 5 a.m.,arrived at 5:40 a.m., and left for his destination at 6:10p.m.71 This late report was based on the dispatch sheetdated 8/29/73. After he had made it out, Bridges gave thelate report to Tapp. When King returned Tapp terminatedhim. According to Tapp the conversation went as fol-lows: 72A. I told him that I went as far with him as I could,and I warned him about being late, that he was still ona trial basis and I talked with him before, and didn'tlook like it done any good to talk to him, so I was goingto have to terminate him.Q.What did he say?A. I don't remember his exact words. He didn'tthink it was fair. Said he hadn't never been late on adelivery, but on this particular morning he was late onthat delivery.possibility that problems about King's driving might arise.Under thesecircumstances,it is reasonable to concludethat Tapp kept a careful watch over King's record. Therecord shows no complaint about King's work from July 17when he was hired until August 21.73King testified without denial that he had worked forQuality, long and often and never turned down a job. Asshown by his IBM printout there was a period from July 23toAugust 18 in which he worked every day includingSaturdays and Sundays.74 As a matter of record Tapp andall the dispatchers admitted that it was not uncommon fora driver tomiss a run.On such an occasion a standbydriver would take over. Apparently, it was to provide forsuch occasions that drivers were assigned to standby duty.Under these circumstances, there appeared nothing unusu-alabout King missing a run on August 22. A standbydriver took it over and King was assigned a substitute run.King was given unusual treatment for a not unusualoccurrence.He was told by Tapp that the next time itwould occur, he would be terminated. The record shows noinstanceof any other driver whomissed a runthat wassimilarly treated.75Why King? Because by this time theunion campaign had full momentum and Tapp wasshowing union supporters what could happen to them.Having started the plan to terminate King for what seemedto be cause, it was no problem to select a pretext within ashort time thereafter. No explanation is given why Kingwas not terminated for his late report on August 25.Perhaps, the late report did not give a full semblance ofcause. In any event, a better reason was found on August29 when he left late and arrived at the customer 3Q minutesafter schedule. The record does not show that the halfhour's delay caused the customer any serious problems.76Inany event,King was terminated. It is of somesignificance that this occurred 1 day after King's talk withTapp about Don Warner and the request for unioninformation, and 2 days before the representation hearingbefore the Board.King admitted that he had been called by dispatcher3.PatWarrenBracey the night of August 28 to report the morning ofAugust 29 at 5:30 a.m. King also admitted to being halfhour late on his delivery to the customer.a.IntroductionConclusions with Regard to KingWhen he was hired Tapp knew King had what he called"a heavy foot." No doubt this alerted Tapp to thessBridges testimony was basedon the dispatchsheetdated 8/25/73 anda late report of thesame day.89 It was ordered at the hearingthatthe documentsused to make theentries on the 8/25/73dispatchsheet should be placed inevidence asposthearing exhibits.Respondent sent theseto the Administrative LawJudge by letter dated November29. They werethe freightbill and bill oflading referred to above.The GeneralCounselhad no objectionto theirreceipt in evidence.Accordingly, both bills have been receivedin evidenceas Resp.Exh. 12(a) and havebeen placed inRespondent's exhibit file. Thecorrespondence with regard to the exhibitshave been placed in thecase file.In view of the foregoing it is foundthat the entrymade on King's IBMprintout of his trips which gavethe date of 8/24/73 for thisDonaldson tripwas an error as testifiedto by Tapp.70King's IBM printoutshows that he did not work on August 27. Tappdoesnot denythat he spoketoKing on August 28but generally deniesspeakingabout the UniontoKing.On the record,King is credited that heheld the conversationwith Tapp on August 28.Warren wasemployed asa shop mechanicby Quality ontwo occasions: In 1971 he wasemployed for 3 months. Heleft because he did not wish to work on a certainshift.Hewas reemployedin February 1973 77and terminated on71This is the time he left the terminal to go to the cement plant to pickup his load. He left the cement plant for the customer at 6:35 a.m.72King's version of the conversation is somewhat different.In view ofthe admissions hereafter stated that he was told to report at 5:30 a.m. andthat he was 1/2 hour late at delivery,it is considered that Tapp's version iscredible.73As shown above the August 21 late report was excused.74During this period he missed Monday, August16.There isno claimby QualitythatKing was other than a competent and efficient driver.75Vermeal and James admittedtheymissed runs.The record does notshow similar treatment.76 It is conceded thatQualityhad the right to discharge King for arrivinglate if that was the cause. This comment goes only to the weight that may begiven to the late arrival under ordinary circumstances. King testified that hehad to wait at the customer about an hour to be unloaded.77His foreman was Harold Lee. QUALITYTRANSPORT INC.211August 30, 1973. The question to be resolved here is whatcaused the termination? 78 Qualityasserts it was a voluntarytermination by Warren. The General Counsel asserts hewas discharged because of his union activities andaffiliations.b.Quality had knowledge of Warren's union activityand affiliationAs shown above, there is no question that Quality wasaware that a union campaign was occurring at the plant.Further the record clearly shows that Quality hadknowledge of Warren's unionpartisanship. Uncontrovert-edly the record shows that three management officialsspoke to Warren about the Union during August prior tohis termination. One or two days before Tate asked him ifhe knew anything about the Union and which one it was.79Warren responded that with a union the Company mighthave a more orderly shop. In mid-August Tapp with Leepresent spoke toWarren and some other mechanics inTapp's office. Tapp told them that he did not "see how hegot anyone to hate him enough to where they would votefor the union." In the latter part of August, Lee held threeconversations with Warren .80 During one Graves, anothershop employee, was present. The conversations weregeneral.In effect Lee stated that after comparing wagesand working conditions, the men were better off withoutthe Union; and Warren answered that the men would havea better deal with the Union.81c.Warren hadan accidentOn July 31 Warren was sent to Houma, Louisiana, towork on a truck that was having a problem with aninoperative pressure hose. It was jammed with cement. Inmaking the repair, a blast occurred that flung cement inWarren's face.82He felt a burning sensation in his lungs.Warren drove the company truck back to the plant andreported the accident to the dispatcher on duty. At thelatter's request, he waited for Lee to come in. Lee arrived at8 a.m. With Lee's permission Warren went to see Dr.Segura, the company doctor. Dr. Segura examined Warrenand gave him the following note:May RTW 83 if away from cement dirt for 24-48hrs.-Recheck tomorrow.Warren returned to the terminal and showed the note toLee who told Warren he could take as much time off as hewanted.Warren took off 3 days. He returned and withLee's consent worked a reduced number of hours'for 2 or 3days. Then he went back to his regular schedule.About 2 weeks later, Warren told Lee he was havingtrouble breathing and that he wanted to see his ownphysician, Dr. Russell. Lee had no objections. Dr. Russellwas on a 2 weeks' vacation. On August 29, Warren visited78There is no questionofWarren's capability. The recordshows thatLee thought well of him as a mechanic and had recommendedWarren for araise.78 See section F,l,a above.80Nodate is specified.Warren testifiedthey occurredthe week"prior tomy discharge."81Warren signed a union card on August4.Dailythereafter he talked tohim. After an examination Dr. Russell gave Warren thefollowing note:Mr.PatWarren was seen by me today, complainingofdustpain and shortnessofbreath. Iwouldrecommend that he avoid environmental irritants forapproximatelyone week.The morning of August 30, Warren went to Dr. Seguraagain and showed him the above note. Dr. Segura gave himanother note reading:Able to return to work-But believeabove is allergic todustparticles.May have to find other job.The Events on August 30 According to WarrenOn directexaminationWarren testified that he arrived atthe plant at 10 a.m. and gave Lee both notes. Lee said,"We will see what Ray Tapp has to say about this." Whenthey got to Tapp's office, Tapp read the notes and toldWarren, "If that's the case, we don't need you any more."Warren responded, "he would come back in a day or so toget his tool box." Tapp told him he could finish out the payperiod if he wanted to. Warren rejected that offer becausetherewas one day left84 and he was not feeling well.Aftermuch searching inquiry on cross-examinationWarren admitted that after Dr. Russell gave him the notehe intended to ask for a week off; that on August 30 whenhe showed the two notes to Lee he did ask for "a week off."The record does not show any response from Lee otherthan the one about going to see Tapp. Also, on cross-examinationWarren testified with less certainty that hethought Lee told Tapp about the request for time off whenthe three met shortly thereafter.The Events on August 30 According to LeeLee stated that on August 30, when Warren brought thetwo doctor's slips to him, Warren asked what Lee wantedto do about it. Lee had nothing to tell him but that theywould have to see Tapp. Lee explained that it was out ofhis authority.According to Lee the following took place in Tapp'soffice.A.Well, Ray read the slips, not being able to quotethe exact words, but Pat asked us what we wanted to doabout it. I said, Pat, that is going to have to be entirelyup to you. You are the man to be the judge. I have amechanics job open. I need a mechanic and the job isyours if you feel like you can handle it, fine. If youdon't, you are going to have to be your own judgeabout it.Q.What did Mr. Tapp say?A.Mr. Tapp told him essentially the same thing.drivers about the Union when they came up in their trucks. He attended aunion meeting on August 19.82The blast occurred at 2 a.m.83Return to work.84Actually,therewere 2 days left. The second was a Saturday whenWarren did not normally work. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDHe saidyou aregoingto have to decide whether youfeel likeyou can work in this condition or not.Q.What did Mr Warren say?A.Pat said, he feltlike,well,he just couldn't workin the dust andconditions that we had.Q.Did Mr. Tapp say anything else?A.And Ray asked him, he said, well, we have got 2days to the end of the pay period. Do you want to lookfor anotherjob? Do you want to continue to look for ajob or do you want to take off now and find this job. Itis upto you what you want to do.Q.And what did Mr. Warren say to that?A.Mr. Warrensaidthat he would just go aheadand find him a job.Q. Is that the end of the conversation as you recall?A.That's the end of the conversationas I remem-ber it.Q.What did Mr. Warren do then?A.He shook hands with us and we shook handswith him,and he left,and we wished him well, hopedhe founda_goodjob. I wished him well and hoped hewould find a job,a goodjob, that he could work in.The Events on August 30 According to TappTappstatedthat the first he knew about Warren notbeingable to work for Quality was when Warren and Leecame to his officeon August 30 and handed him the twonotes.Lee told him that Warren had brought them in; andthat Lee wanted Tapp to look at them. Tapp did and toldWarren "it lookslike you got a problem." Warren said:... yeah. Lookslike I am allergicto dust, and I said,well, you know that dustis all we gotaround here, andI said,what's yourintention?What are you going todo? And hesaid,well, I guess I am goingto have tofind meanother job.I said,well, do you want to finishout the pay period? Work as long as you want to til youfindsomethingor whatever you want to do, and hesaid,well, I said it makes nodifference to me. You arethe one that'sgot to livewith this thing. And hestuttered a minute,and said, well, I just got one or two'moredays inthispay period. He says, I might as wellgo ahead and try tofind mesomething, and get startedon it,and I will comeback in a day or two and pick upmy tools.I said,well, I hateto lose you but that's the way it is.So he left atthat time.Q.Did Mr. Lee say anything during this conversa-tion?A.No, he spoke before I did.Q. In your office?A.Yes.Q.What did he say?A.He told me that he hated to lose Pat, but Patsaid it was lookinglike he was going to have to findanotherjob, and thathe feltlike, Pat felt the same waythat I did, he could go ahead and work a few more daysif he wanted to till he did find something, but Pat tookiton himselfto say he thought he had better go on,since there was just aday or two left in the pay period,he might as well go aheadand find him something andget something started, so we all shook hands and heleft.Conclusions with Regard to WarrenWarren's admission that he asked Lee for "a week off"when he showed Lee the doctor's notes dated 8/29 and8/30 is undisputed. The request was made in Lee's officebefore Warren and Lee went in to see Tapp. Such a requestappeared to be in keeping with Warren'sintentionsstemmingfrom the recommendation of Dr. Russell thatWarren "avoid environmentalirritantsfor approximatelyone week." There is some doubt that Warren renewed hisrequest in Tapp's office. In any event, the record does notconclusively show that "a week off request" was discussed.The failure of such a discussion to occur lends support toWarren's testimony that Tapp came up with a bruskdecision, "we don't need you any more." It appearsreasonable that having made the request of Lee earlier,Warren would repeat thatrequest inTapp's presence hadhe been given the opportunity. This request would havebeen a reasonableresponseto Lee and Tapp when theyasked Warren, "what was he going to do about it" had theyactually asked that question. Certainly the request wouldhave been more reasonable than the response "I guess I amgoing to have to find me another job" that Lee and Tappstated was the answer Warren gave. It would have been amore reasonableresponseif the discussion was as friendlyasLee and Tapp stated it was. In any event, Warrenappeared a reliable andimpressivewitness and histestimony is credited. On the other hand, that much of thetestimony of Lee and Tapp that stated that Warren said, ineffect, that he would go ahead and find himself another jobis not credited.It follows from the admission elicited from Warren thathe did not quit his job as Tapp and Lee aver. Neither Tappnor Lee offer any other reason for Warren's severancefrom Quality except that he quit voluntarily. This reasonhaving been shown false, the conclusion is inescapable thatWarren was discharged. Neither Tapp nor Lee give anycause for the discharge. Thus, it is reasonably concludedthatWarren was discharged for his union activities andaffiliations.Several factors support this last conclusion.Warren'saccident occurred on July 31. On that day with Lee'sassistancehe went to the company doctor and thenreported to Lee with the doctor's note. He asked Lee fortime off and Lee told him he "could take as much time offas [he] wanted." As noted Warren took 3 days off and thenworked half days for the next 2 or 3 days, withoutcomment or question from Tapp or Lee. On the otherhand, on August 30, Warren faced an entirely different andhardened attitude. Lee told him the matter was out of hisauthority, he didn't know what to do about it, and theyshould go and talk to Tapp. This change and these actionsdo not square with Lee's earlier actions and attitude of July31. The climate was sharply different in early August fromthat in late August. What significant events had occurredthat caused the change? In early August, the unioncampaign was dust coming to life. Warren had not yetsigned up with the Union and management was not yetaware of his union sympathies. By August 30, the lines QUALITYTRANSPORT INC.betweenUnionand management weresharply drawn. Theunion campaign was in bloom. Quality actively carried outits antiunion operations.Warren's union sympathies wereknown to Lee and Tapp. It can readily be concluded thatthese interim events affected the relationship betweenWarren and Lee and Tapp and led to his discharge.Finally, as noted above in the case of Miles, the recordshows that employee James was absent in July for 1 weekduring which Respondent did not know of his whereaboutsnor had James been in contact with Respondent. Since thattime James has been late for several runs.The recordcontainsno evidence that James has been warned,reprimanded, or censured in anyway. James is stillemployed by Quality.85H.Quality'sTreatmentof Other EmployeesThe record shows clearly that there are employees stillemployed byQuality whose employment record containedlapses in employment behaviour similar to that of King,Miles,and Warren.1.Boudreaux received a poor dependability ratingOn July 17, Boudreaux had his annual employeeinterview with Tapp. As in the case of Miles, he was ratedpoor on dependability. Tapp included a statement onBoudreaux's report that he felt Boudreauxwould try toimprove. Vermeal testified without refutation that in earlyAugust he took a run that Boudreaux did not show up for.On that day, Boudreaux was on standby. Bracey was thedispatcher.Boudreaux's run was scheduled to leave at3:30. By 4:30, Boudreaux had not showed and Vermealwas assigned to his run. During the interval, Bracey calledBoudreaux several times andwas told that he was on hisway. Boudreaux never called in. Tapp testified that therewere several occasions after his interview with Boudreauxwhen Boudreaux refused to take runs assigned to himbecausetheywere local runs.The other drivers complainedof these actions.The last of these refusals,according toTapp, occurred in the latter part of September or the earlypart of October. Boudreaux refused a run and Bridges wasrequired to assign it to anotherdriver.At that time, Tappspoke to Boudreaux on the telephone,"and had a goodlong conversation with him." The record shows thatnothing more drastic than that was done.2.James was away a week unheard fromJames was employed by the Respondent for about 2 1/2years. The latter 1 1/2 years he was a driver.In the monthof July,James wasaway a week andRespondent neither knew where he was nor did they hearfrom him.He was gone from one Saturday to the next.During his absence,Tapptried several times to get him onthe telephone but got no answer. On his return he reportedtoBridgeswho told him to see Tapp the followinge5Warner,a truckdriver,testified that in September1972 (9 monthsbefore the union campaign started)his mother had a slightstroke.He askedTapp for time off. The latter said, "go ahead andjust report in when [you ]come back."Warner took 4 or 5 days off. Nothing was said when hereturned.Miles was off sick with company leave fromApril 10 to 29, 1973.This is in accord with Lee's testimony that within the past 9 months he213Monday. Tapp told him that they had "been hurtingaround here" because of his absence. Tapp sent him outthatMonday. Since then, James missed three or fourruns.86Tapp spoke to him about them. The last time thatTapp spoke to him was about October 19 or 20, whenJames did not show upat all. Sincethe talk with Tapp,James missed two more runs, the last one occurring in themonth of November. The record does not show thatRespondent has taken any punitive action to James forthese delinquencies.3.Treatment of other employees by Respondenton August 25Bridges testified that there were drivers employed byRespondent at the time of the hearing against whom latereports had been filled out. He gave the number as "maybe5" and that they were the "older drivers." He personallyhad made out several drivers' reports on one of the drivers.Bridges also testified that he makes out as many as fivedrivers' reports a day in the regular course of business. OnAugust 25, a driver by the name of Pierce was shown onthe dispatcher's sheet to have been 45 minutes late inreporting.The dispatcher's sheet showed that he wasscheduled to leave the terminal at 1 but did not arrive until1:45. Bridges testified he did not make out a late report. Hecould not testify why he did not do so, nor the reason forPierce's lateness. It is noted that Bridges made out a latereport on King for that date because he left the terminal at7 a.m. when he was scheduled to leave at 5:30 a.m.Vermeal admitted that he had reported late many times inAugust.4.Dissimilar treatment given other drivers theday King was firedOn August 29 a driver by the name of Jackson wasscheduled to leave the terminal at 12:30 and did not do sountil 1 hour later. Bridges could not recall if he had made alate report for Jackson. The same day driver Friar was 25minutes late. He was scheduled to leave the plant at 7 a.m.and arrived at 7:25 a.m. As with Jackson no late report wasfiled nor was any excuse for his lateness shown.5.Other drivers had been lateThere existed among the drivers a feeling that thereporting time given to them by the dispatcher was usuallytoo early. The key to the action was that the deliveryshould not arrive late at the customer. It was generallyconceded that many of the drivers knew the roads to takeand approximately how long certain runs would take.87Based on this knowledge they would report at the plant tostart the run in order to give them a reasonable time toarrive at the customer without being late. In many of thesecases,the time they reported at the terminal was later thanthe time given them to report by the dispatcher. Thisgranted timeoff to othermechanics because of illness andthose employeesare still workingfor Quality.86 James testified that in lateOctober or early November,he was latethree times in I week inreporting to the yard. Each time he was about 35/40minutes late.87Tappadmitted that these were the facts 214DECISIONSOF NATIONALLABOR RELATIONS BOARDpracticewas known to Tapp and the three dispatchers.While it was not condoned entirely, it was recognized as amatter that did -exist. Vermeal testified that about 99percent of the truckdrivers were late. In his own case hestated that his arrival at the terminal late or on timedepended upon the dispatcher. If it was DeVille, he wouldbe prompt, because DeVille "knows how long it takes youto get to the destinations." If it was Bridges, Vermeal camein when he felt it wasproper. Bridges did not know thearea and did not "know how long it takes you to get there."Vermealmentioned the names of various drivers thatreported in this manner including Friar and Boudreaux. Inkeeping with the foregoing, Tapp admitted that insofar astheRespondent is concerned, the time the customer isscheduled to get the product was most important. DeVilletestified that he had made out late reports on "pretty neareverybody. I don't think there is any man in the companythat don't have one in their files." He has made out severalreports on a driver called Rice who started employmentwith Respondent later than King and was still employed byRespondent. DeVille also stated that there are a number ofdrivers still employed by the Company who have passed upruns on occasion even though they "are not supposed topass them up." The "passing up" action occurs once ortwice a week. Usually, a report is made out on the driver.Tapp stated he was aware that "driver reports" are notfilled out by the dispatcher in all instances.1.Conclusions aboutMiles,King, and WarrenThe conclusions in this decision have not easily beenreached. Respondent, except for Warren, has set forth factswhich under other circumstances might be considered justcause for discharge if those facts were in fact the cause forthe discharge. But under all the facts of this case and theanalysis hereafter, it is concluded that the moving orprimary cause for the discharge was the union organizationcampaign; that Miles, King, and Warren were selected fordischarge as union adherents as an example and warningto other employees that termination is the reward forsupporting the Union.Thereis no question,as shown, that Quality was opposedto the Union and did not want the terminal unionized. Thisis clearly evident from the illegal antiunion campaign thatstartedearly inAugust and was continued throughNovember as shown by the antiunion petition. It isreasonableto conclude that the antiunion motive was not88 It is recognized that these conclusions are an inference but it isconsidered that under the circumstances herein the inferences are wellfounded and permissible.Shattuck Denn Mining CorporationvNL.R.B.,362 F.2d 466,486 (C.A. 9, 1966).It is also considered that the evidence uponwhich the inferences are based are substantial,go beyond suspicion, andamount to more than a scintilla.Dubin-Haskell Lining Corp v. N LR B.,375 F.2d 568, 573 (C.A. 4, 1967). Note particularly the language of theSecond Circuit Court of Appeals when dealing with knowledge andantiunion motivation in connection with a discharge.The Court inN.L R Bv.Long Island Airport Limousine Service Corp.,468 F.2d 292, 295 (C.A 2,1972), stated:More important,there is no good reason why the two factualpropositions-employer knowledgeof generalUnion activity andemployer anti-Union motivation in discharging a particular employer-need be proved by different types of evidence.As toeach, directevidencemay not be obtainable and circumstantial evidence and"inferences of probability drawn from the totality of other facts,"confined strictly to actions that were independentlyviolative of Section 8(a)(1); that such strong union animusmust and did permeate and pervade the actions involvingthe discharge of the three employees in question.Especially significant in this area is the fact that thealleged reasons for the discharge of Miles and King onlybecame cause for discharge after the campaign started. Therecord is replete with testimony both of the employees andmanagement that Tapp for a long period prior to July 1973had maintained a lenient policy in dealing with absenceswhether explained, unexplained, or caused by illness; thatthe same leniency was shown to drivers who were late onarrival at the plant or who missed their runs entirely; thatthe chief punitivemeasure usedby the Company as adeterrent was the point system. It is especially significantthat prior to the commencement of the union campaign (a)there is no evidence that Respondent adopted a policy ofcalling in drivers after a late report and warning them thatthe next time they were late they will be discharged as wasdonewithKing; (b) there is no evidence that anunexplained absence for a period of a week was consideredcase for summary discharge as was the case with Miles. Tothe contrary, such an absence was condoned entirely aswas the case with James; and (c) there is no evidence toshow thatmissing a run was causefor discharge eventhough the person who missed the run had previouslymissed several, or was a person like James who hadabsented himself for a week without explanation and thenagainmissed some runs.It is also significantthat thetermination of three union people occurred within a 2-dayperiod, August 29 and 30, and immediately before the dayset for the representation hearing. The termination of threeknown union members within a 2-day period was bound toreceive special attention and notoriety among the employ-ees and it can easily be concluded that the impact of thetermination of three union adherents for causes that hadnot previouslybeen causesfor termination was not lostupon the other employees even though the employees werenot union leaders. The conclusion follows that under allthese circumstances, Respondent selected Miles, King, andWarren for termination knowing that they were unionmembers with the intention that their termination shouldact as a deterrent to other employees in their support of oradherence to the Union.88 A termination under thesecircumstances is unlawful under Section 8(a)(3) of theAct.89In any event, even assuming that Miles and King were[Citationsomitted.]are perfectly proper.89ColonialLincolnMercury Sales, Inc,197NLRB 54, 58 of thememorandum decisionwhere theBoard in adoptingJudgeSilberman'sDecision stated:Unlikeviolations of Section 8(a)(1), unlawfulmotive normally is anessential ingredient to an 8(a)(3) finding.An employer may dischargean employee for any reason whatsoever,or for no reason-so long asthe discharge is not related to theemployee'sunion membership oractivities.A corollary ofthis proposition is that union membership doesnot immunizean employeefrom dischargeorother employerdiscipline.But anemployer violates the Act ifhe discharges anemployeebecauseof the employee'sunion membershipor activities,evenif another contemporaneous reason for discharge exists It mattersnot that theemployee may havebeen incompetentor otherwise mayhave deserved discharge;if the efficient, proximate reason for theemployee'sdischarge is his union membershipor activities thedischarge is unlawful. Likewise,an employer also acts unlawfully if, QUALITYTRANSPORT INC.215guilty of the different actions chargedby Tapp when hedischarged them, the Board and the courts have longrecognized "that discriminatory treatment of employees bytheir employer,motivated in whole or in part by theirunion or protected activities,violates Section 8(a)(3) and(1) and that `the mere existence of valid grounds for adischargeis nodefense to a charge that the discharge wasunlawful, unless the discharge was predicated solely onthose grounds, and not by a desire to discourage unionactivity.'" Singer Company v. N.L.R.B.,429 F.2d 172, 179(C.A. 8, 1970).See alsoArbie Mineral Feed Co. v. N.L.R.B.,436 F.2d 940, 942-943 (C.A. 8, 1971);A. P. Green FireBrick Company v. N.L.R.B.,326 F.2d 910, 916 (C.A. 8,1964);N.LR.B. v. Solo Cup Co.,237 F.2d 521, 524-525(C.A. 8, 1956).See alsoFiller Products, Inc. v. N.L.R.B.,376 F.2d 369,377 (C.A. 4, 1967), where it was held "a justifiable groundfor dismissal of an employee is no defense to an unfairlabor practice charge arising out of such dismissal if suchgroundwas apretext and not the moving cause for thedismissal."Also seeN.L.R.B. v. Hanes Hosiery Division,Hanes Corporation,413 F.2d 457, 458 (C.A. 4, 1969), andcases cited therein where it was held that if a desire to stifleunion activity was a factor in the company's decision todischarge the employees, the discharges were discriminato-ry andhence unlawful.It is concluded from the entire record herein that Miles,King and Warren were discharged because of their unionaffiliation and activities.IV.THE EFFECT UPON COMMERCEOF QUALITY'SUNFAIR LABORPRACTICESThe activities of Quality set forth in section III, above,occurring in connectionwithQuality's operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several states and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYof earnings he may have suffered by reason of thediscrimination against him by payment to him of a sum ofmoney equal to that which he normally would have earnedfrom the aforesaid date of his discharge to the date of theRespondent's offer of reinstatement, less his net earningsduring such period. The backpay provided for herein shallbe computed on the basis of calendar quarters, inaccordance with the method prescribed inF.W. WoolworthCompany,90 NLRB 289. Interest at the rate of 6 percentper annum shall be added to such net backpay and shall becomputed in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.QualityTransport,Inc., is engagedin commercewithin themeaning ofSection 2(6) and (7) of the Act.2.Transportation Employees Association a/w District2,MEBA, AFL-CIO,isa labor organizationwithin themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed bySection 7 of the Act, as above found, Quality has engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act.4.For the reasons which are stated inConsolidatedIndustries, Inc.,108 NLRB 60, 61, and cases there cited, Ishall recommend a broad cease-and-desist order.5.The aforesaid conduct are unfair labor practicesaffecting commerce within themeaning ofSection 2(6) and(7) of the Act.6.By discriminating in -regard to the hire and tenure ofemployment of employeesMiles,King, andWarren,thereby discouraging membership in or activities on behalfof a labor organization, Respondent has engaged in unfairlabor practices within themeaning of Section 8(a)(3) of theAct.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,the following recommended order shall be issued.It having been found that Quality has engaged in certainunfair labor practices, it is recommended that it cease anddesist therefrom and that it take certain affirmative actionwhich is necessary to effectuate the policies of the Act.Having found that the Respondent unlawfully dis-chargedBenjaminMiles and Jose King, Jr., on August 29,1973, and Pat Warren on August 30, 1973, it is recom-mended that the Respondent offer each of these employeesimmediate and full reinstatement to his formerjob or, ifthat job no longer exists, to a substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make each of them whole for any losswhile actively opposing a union's organizational drive,he indiscrimi-nately terminates employees(rather than seeking out and selecting fordischarge those who were leading the union's drive) for reasons whichotherwise would not have prompted such action-even if by chance theemployeeswho are discharged did not support the union Theemployer's object in such case is to demonstrate to the employees thatthe union will bring them harm,not benefits, and thereby to "chill" theemployees'self-organizational interest.Such chilling effect can beRECOMMENDED ORDER90Quality Transport, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning their unionsentimentsand activities.(b) Threatening its employees with cessation or reductionof benefits in the event they chose the Union.(c)Spying on the union activities of its employees orcreating among its employees the impression that it isengaging in surveillance of their union activities.achieved(and in some cases more effectively) by haphazard dischargesas well as by selective terminations of the union leaders.90 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes 216DECISIONSOF NATIONAL LABOR RELATIONS BOARD(d) Instigating,initiating,and circulating an antiunionpetition among employees or soliciting employees to signsuch antiunionpetition,or assisting in the instigation,initiation,circulation,and solicitation of employees'signatures upon an antiunion petition.(e) In any like or related manner, interfering with,restraining,or coercing its employees in the exercise oftheir right to self-organization,to form,join,or assist anylabor organization,to bargaincollectively through repre-sentatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities.2.Take the following affirmative action, which isnecessary to effectuate the policiesof the Act:(a)Offer to Benjamin Miles, Jose King, Jr., and PatWarren immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges, and make them whole forany loss of earnings they may have suffered by reason ofthe unlawful discrimination against them in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request,make available to theBoard or its agents,for examinationand copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c)Post at its place of business in New Orleans,Louisiana, copies of the attached notice marked "Appen-dix."91 Copies of said notice,on formsprovided by theRegional Director for Region 15, afterbeing duly signedby Respondent's representatives,shallbe posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(d)Notify the Regional Director for Region 15, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.IT IS FURTHER RECOMMENDEDthat the complaint hereinbe dismissed insofar as it allegedany unlawful conductother than that as above found.91 In the event that the Board's Order is enforcedby a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe National Labor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof theUnited States GovernmentPursuant to the Recommended Order of an Administra-tive Law Judge of the National Labor Relations Board andin order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify ouremploy-ees that:As the result of a trial before the Administrative LawJudge of theNational LaborRelations Board,itwas foundthat we violatedthe Act inthe respects set forth in hisDecision,and to remedy these unfair labor practices, hehas recommended that we adviseyou that:WE WILL NOTcoercively questionany employeeregarding his own or other employees'lawful unionactivity.WE WILL NOTthreaten any employee that he or shewill suffer the loss of any existing benefits or conditionsof employment or will be treated less favorably becauseof union activity.WE WILL NOTspy on the union activities of ouremployeesnor create among our employees theimpression that we are engaging in surveillance of theirunion activities.WE WILL NOTinstigate,initiate,or circulate anantiumon petition among our employees or solicit ouremployees to sign an antiunion petition,or assist ininstigating,initiating,circulating,or soliciting signa-tures to such a petition among our employees.WE WILL NOTin any like or related manner interferewith,restrain, or coerce any employee in the exercise ofhisor her right to join or assist TransportationEmployeesAssociationa/wDistrict2,MEBA,AFL-CIO, or any otherlabor organization to bargaincollectivelythrough their representatives, or to engagein other concertedactivity,or to refrain from suchactivity,except as such right may be affected by someagreement as provided in Section 8(a)(3) of the Act.WE WILL offerto Benjamin Miles,Jose King, Jr.,and Pat Warren immediate and full reinstatement totheir former jobs or,if those jobs no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority and other rights and privileges, and WEWILL make them whole for any loss of earnings theymay have suffered by reason of the unlawful discrimi-nation against them.All our employees are free to support or to become orremain members of Transportation Employees Associationa/w District 2, MEBA,AFL-CIO, or any other labororganization,or to refrain from suchactivity,subject toSection 8(a)(3) of the Act.DatedByQUALITY TRANSPORT, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, PlazaTower, Suite 2700, 1001 Howard Avenue, New Orleans,Louisiana, 70113, Telephone 504-527-6361.